DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-3, 5-7 and 9-15 are pending and presented for examination. Claims 1 and 9 were amended and claims 4 and 8 were cancelled via the instant amendment dated 6 June 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 6 June 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-3, 5-7 and 14 under 35 U.S.C. 103 over Kamigaito in view of Tatami is MAINTAINED and updated below to reflect the instant amendment.
The traversal initially is that Kamigaito “does not teach or suggest . . . [that the charge stripping film] has a jig serving as the axis of rotation at the center” (Remarks at 6). This is not persuasive, as shown in “Figure 3” of Kamigaito a jig (the rotor spindle) guides the rotation of the stripping disk.
The traversal continues against Tatami arguing that “Taatmi does not teach or suggest . . . a jig” (Remarks at 6), the Examiner agrees, however Kamigaito discloses a jig so one in Tatami is not necessary.
Applicants generally argue on page 7 of their Remakrs that “it is not obvious that any carbon fil can be rotated in the claimed film thickness of than 10 microns”, but this lacks any support or underpinning and is considered unpersuasive. 
The rejection of claims 1-4, 6 and 7 under 35 U.S.C. 102(a)(1) over Tatami is WITHDRAWN over the instant amendment requiring a jig as Tatami does not expressly state usage of a jig. As is the dependent rejection of claim 5 and 8 under 35 U.S.C. 103 over the same as the base rejection is withdrawn.

The rejection of claims 1-3, 5-7, 9 and 10 under 35 U.S.C. 102(a)(1)M over Murakami is WITHDRAWN over the instant amendment as Murakami does not expressly state a circular shape. The rejection of claim 8 under 35 U.S.C. 103 over the same is WITHDRAWN as the claim was cancelled, however it was amended into claim 1.
The traversal against Murakmai is that it did not teach “a jig serving as the axis of rotation at the center”, however Murakmai at [0028] & [0067] discloses usage of a fixing jig. 
Another traversal against Murakami is that there is no evidence that the films can be rotated and that the jig in Murakmai is “completely different from the present invention”, however the material is used for charge stripping, there is no requirement in the claim that rotation occurs as merely the jig has no structure.

The traversals against the prior art generally continue in that “to fix a thin graphite film on a jig and rotate it, it must have properties such as mechanical strength that will not be damaged by the pressure of the jig and the centrifugal force of rotation. There isno reason to assume that thin graphite films have excellent physical properties . . . The mehcanil strength of carbon materials les htan 10 microns thick should be lower than that of thick graphite films. Therefore, there is no reason to expect that aperson skilled in the art would be able to rotate a carbon film such as Tatami or Murakami. Applicant submits that the claimed carbon film specified has a very dense layer structure in the thickness direction, which has stronger mechanical strength than other carbon materials, leading ot this invention “ (Remarks at 8). This is also unpersuasive, applicants are linking, it appears, density with mechanical properties for ability to rotate. There is nothing in the prior art to suggest rotation should not be performed, and Tatami and Murakami both disclose densities of 1.5g/cc or larger (1.8 g/cc, Tatami at [0064]; 1.6-2.26 g/cc, Murakami at [0006]).

The rejection of claims 11, 12 and 14 under 35 U.S.C. 103 over Hasebe in view of Kamigaito and Tatami is MAINAINED. The rejection of claim 13 under 35 U.S.C. 103 over Haseabe in view of Kamigaito and Tatami and in further view of Hong is MAINTAINED.

The traversal was made en masse over the Kamigaito and Tatami rejection and is maintained for reasons already of record supra.

 The rejection of claims 11, 12 and 14 under 35 U.S.C. 103 over Hasebe in view of Kamigaito and Murakami is MAINAINED. The rejection of claim 13 under 35 U.S.C. 103 over Haseabe in view of Kamigaito and Murakami and in further view of Hong is MAINTAINED.
The traversal was made en masse over the Kamigaito and Murakami rejection and is maintained for reasons already of record supra.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamigaito in view of Tatami.
Regarding claims 1 and 2, Kamigaito discloses a charge stripping disk-shaped film in a device which strips a charge of an ion beam (Kamigaito at 1282 L col) wherein the charge stripping film is a rotary charge stripping film comprising a graphite film having a thermal conductivity of 1500 W/m-K along the surface of the film at 25 C (Id.), a fixing jigserving as the axis of rotation at the center of the film (Kamigaito at ”Figure 3”).
However, Kamigaito does not expressly state the graphite film thickness of 0.2-10 microns nor the density of 1.5g/cc or more.
Tatami in a method of making a graphite film discloses 0.02 to 9.6 microns (Tatami at [0103], which overlaps that range instantly claimed which is prima facie obvious as per MPEP 2144.05) and a density of 1.8 g/cc (Tatami at [0064]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to utilize the thickness of the graphite film of Tatami in the film of Kamigaito. The teaching or suggested motivation in doing so being a high carrier mobility (Id.).
Turning to claim 3, as no impurities are discussed an atomic concentration of carbon atoms of at least 97% is considered to be inherent.
Regarding claim 5, an area of 4 mm2 or more (which overlaps 4 cm2 or more) is disclosed (Tatami [0063]).
Concerning claims 6 and 7, the density is 2-2.26 g/cc (Tatami at [0134]).
With respect to claim 9-11, 14 and 15, the rejection from claim 1 above is incorporated by reference as it covers these claims and an ion beam (stripping U) is utilized (Kamigaito at 342 R col) and uranium is the ion beam source (Kamigaito at 342 L col).



Claims 1-3, 5-7, 9-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Komigaito in view of Murakami. Murakami has a common inventor and assignee.
Regarding claims 1-3, 6, 7 and 8, Kamigaito discloses a charge stripping disk-shaped film in a device which strips a charge of an ion beam (Kamigaito at 1282 L col) wherein the charge stripping film is a rotary charge stripping film comprising a graphite film having a thermal conductivity of 1500 W/m-K along the surface of the film at 25 C (Id.), a fixing jigserving as the axis of rotation at the center of the film (Kamigaito at ”Figure 3”).
However, Kamigaito does not expressly state the graphite film thickness of 0.2-10 microns nor the density of 1.5g/cc or more.
Murakami discloses a charge stripping film used in a device which strips a charge of an ion beam (Murakami at “Abstract”) wherein the charge stripping film is a rotary striping film (it merely needs to be rotatable to meet this as discussed supra) having a thermal conductivity of 1900 W/m-K at 25 C in the surface direction, a density of 1-8-2.6 g/cc (Murakami at [0006]) a film thickness of 9.6 microns (Murakami at “Table 1”), an atomic concentration of carbon of >99% (Id.), a density of 2.05 g/cc, an area of >4 cm2 (Murakami at [0022]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to utilize the product of Kamigaito in view of the properties of Murakami. The teaching or suggested motivation in doing so being conversion efficiency (Murakami at [0005]).
Turning to claim 5, the area is 4cm2 (Murakami at “Abstract”).
With respect to claim 9-11, 14 and 15, the rejection from claim 1 above is incorporated by reference as it covers these claims and an ion beam (stripping U) is utilized (Kamigaito at 342 R col) and uranium is the ion beam source (Kamigaito at 342 L col).

Claims 1-3, 5-7, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of rotating beryllium disk stripper” to Hasebe et al. (hereinafter, “Hasebe at __”) in view of Komigaito and Tatami.
Regarding claims 11, 12 and 14, Hasebe discloses a uranium charge stripping method ion beam comprising irradiating a beryllium charge surface at 1000 rpm (Hasebe at 825 R col).
However, Hasebe does not expressly state usage of a carbon or graphite based film with the claimed conductivity and thickness.
Komigaito in a uranium ion beam charge stripper discloses usage of a graphite film having a conductivity of 1500 W/m-K (Komigaito at 1282 L col) which is disk shaped and rotates. 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to substitute the beryllium of Hasebe for the graphite film of Komigaito. The teaching or suggested motivation in doing so being higher density, uniform thickness, and beam spot suppression (Id.).
Tatami in a method of making a graphite film discloses 0.02 to 9.6 microns (Tatami at [0103], which overlaps that range instantly claimed which is prima facie obvious as per MPEP 2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to utilize the thickness of Tatami in the films of Hasebe. The teaching or suggested motivation in doing so being high charge mobility (supra). 
The rejection of Kamigaito in view of Tatami is also incorporated to cover the structure of claims 1-3 and 5-7.
As to claim 15, Kamigaito discloses U (Kamigaito at 1281 L col).
With respect to claim 9-11, 14 and 15, the rejection from claim 1 above is incorporated by reference as it covers these claims and an ion beam (stripping U) is utilized (Kamigaito at 342 R col) and uranium is the ion beam source (Kamigaito at 342 L col).
Claims 1-3, 5-7, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe in view of Kamigaito and Murakami.
Regarding claims 1-3, 5, 6 and 7, Hasebe discloses a uranium charge stripping method ion beam comprising irradiating a beryllium charge surface at 1000 rpm (Hasebe at 825 R col).
However, Hasebe does not expressly state usage of a carbon or graphite based film with the claimed conductivity and thickness.
Komigaito in a uranium ion beam charge stripper discloses usage of a graphite film having a conductivity of 1500 W/m-K (Komigaito at 1282 L col) which is disk shaped and rotates.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to substitute the beryllium of Hasebe for the graphite film of Komigaito. The teaching or suggested motivation in doing so being higher density, uniform thickness, and beam spot suppression (Id.).
Murakami in a method of making a film for charge stripping discloses 9.6 microns (Murakami at “Table 1”), a density of 1-8-2.6 g/cc (Murakami at [0006]) a film thickness of 9.6 microns (Murakami at “Table 1”), an atomic concentration of carbon of >99% (Id.), a density of 2.05 g/cc, an area of >4 cm2 (Murakami at [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to utilize the thickness of Murakami in the films of Hasebe. The teaching or suggested motivation in doing so being conversion efficiency (supra).
With respect to claim 9-11, 14 and 15, the rejection from claim 1 above is incorporated by reference as it covers these claims and an ion beam (stripping U) is utilized (Kamigaito at 342 R col) and uranium is the ion beam source (Kamigaito at 342 L col).
As to claim 15, Kamigaito discloses U (Kamigaito at 1281 L col).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hasebe in view of Komigaito and Tatami as applied to claim 11 above, and in further view of Hong.
Regarding claim 13, neither Hasebe, Komigaito, or Tatami expressly state the vacuum pressure utilized.
Hong in a method of ion stripping utilizing graphite films discloses usage of pressures of less than 10-6 mbar (10-5 Pa, Hong at 3 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Hasebe, Komigaito, and Tatami in view of the pressure of Hong. The teaching or suggested motivation in doing so is beam size control (Hong at 4 L col).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hasebe in view of Komigaito and Murakami as applied to claim 11 above, and in further view of Hong.
Regarding claim 13, neither Hasebe, Komigaito, or Murakami expressly state the vacuum pressure utilized.
Hong in a method of ion stripping utilizing graphite films discloses usage of pressures of less than 10-6 mbar (10-5 Pa, Hong at 3 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Hasebe, Komigaito, and Murakami in view of the pressure of Hong. The teaching or suggested motivation in doing so is beam size control (Hong at 4 L col).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Komigaito and Tatami as applied to claim 11 above, and in further view of Hong.
Regarding claim 13, Komigaito nor Tatami expressly state the vacuum pressure utilized.
Hong in a method of ion stripping utilizing graphite films discloses usage of pressures of less than 10-6 mbar (10-5 Pa, Hong at 3 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Komigaito and Tatami in view of the pressure of Hong. The teaching or suggested motivation in doing so is beam size control (Hong at 4 L col).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Komigaito and Murakami as applied to claim 11 above, and in further view of Hong.
Regarding claim 13, Komigaito nor Murakami expressly state the vacuum pressure utilized.
Hong in a method of ion stripping utilizing graphite films discloses usage of pressures of less than 10-6 mbar (10-5 Pa, Hong at 3 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Komigaito and Murakami in view of the pressure of Hong. The teaching or suggested motivation in doing so is beam size control (Hong at 4 L col).

Conclusion
Claims 1-3, 5-7 and 9-15 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759